Case 6:21-mj-01280-DCI Document 12 Filed 04/16/21 Page 1 of 1 PagelD 42

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

United States of America )
v. ) Case No. 6:21-mj-1280-DCI
Arthur Jackman
) Charging District’s Case No. 1:21-mj-340
Defendant )
WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)
I understand that I have been charged in another district, the (name of other court) District of Columbia

 

I have been informed of the charges and of my rights to:

(1)
(2)
(3)
(4)

(5)
(6)

retain counsel or request the assignment of counsel if I am unable to retain counsel;

an identity hearing to determine whether I am the person named in the charges;

production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

a preliminary hearing to determine whether there is probable cause to believe that an offense has been
committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless Ihave been indicted beforehand.

a hearing on any motion by the government for detention;

request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

l agree to waive my right(s) to:

o

OOo @

an identity hearing and production of the warrant.

a preliminary hearing. in the Middle District of Florida, but reserves his right to a
Preliminary Hearing in the District of Columbia.

a detention hearing.

an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. I request that my

© preliminary hearing and/or [1 detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date:

04/16/2021 Auge

   
 

Signature of defendant: ; attorney
OK Fed Ul,

Printed name of ddfendant 'sfffforney

“> Defendant's signature

   
 
    

 

 
